      Case 2:21-cv-00411-GMN-EJY Document 9 Filed 03/31/21 Page 1 of 2




 1 Ellen Jean Winograd, Esq.
   Nevada State Bar No. 815
 2 WOODBURN AND WEDGE
   6100 Neil Road, Suite 500
 3 Reno, Nevada 89511
   Tel: 775-688-3000
 4 ewinograd@woodburnandwedge.com
   Attorneys for Defendant, Truckee South, LLC d/b/a
 5 Club Fortune

 6 Danielle J. Barraza, Esq.
   Nevada State Bar No. 13822
 7 MAIER GUTIERREZ & ASSOCIATES
   8816 Spanish Ridge Avenue
 8 Las Vegas, Nevada 89148
   Tel: 702-629-7900
 9
   djb@mgalaw.com
10 Attorneys for Plaintiff Carmela Scafidi

11                                          IN THE UNITED STATES DISTRICT COURT

12                                                FOR THE DISTRICT OF NEVADA

13 CARMELA SCAFIDI, individually,                                       Case No. 2:21-cv-00411-GMN-EJY
14                   Plaintiff,
15 vs.

16 TRUCKEE SOUTH, LLC d/b/a CLUB FORTUNE
   CASINO, a domestic limited-liability company;
17 KENNETH MARTIN, an individual; DOES I-X; and
   ROE BUSINESS ENTITIES I-X, inclusive,
18

19                     Defendants.

20                   STIPULATION AND ORDER TO EXTEND DEFENDANT TRUCKEE SOUTH, LLC
                      D/B/A CLUB FORTUNE’S TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
21                                             (First Request)
22

23           Defendant, TRUCKEE SOUTH, LLC d/b/a CLUB FORTUNE CASINO (hereinafter “CLUB
24 FORTUNE”), and Plaintiff, CARMELA SCAFIDI (hereinafter “SCAFIDI”), by and through their respective

25 attorneys of record, hereby stipulate to extend the time for CLUB FORTUNE to file its response to SCAFIDI’s

26 Complaint from its current deadline of April 8, 2021, 1 to May 10, 2021.

27

28
             1   The calculation for an extension of an additional 30 days from current deadline of April 8, 2021, is May 10, 2021.
      Case 2:21-cv-00411-GMN-EJY Document 9 Filed 03/31/21 Page 2 of 2




 1           This is the first request for an extension. This request does not constitute a waiver of any claims or

 2 defenses of the parties; this request is made in good faith and not for purposes of delay.

 3           The undersigned hereby affirm pursuant to NRS 239B.030 that the preceding document does not

 4 contain the personal information of any individual.

 5 Dated: March 31, 2021.                             Dated: March 31, 2021.

 6    MAIER GUTIERREZ & ASSOCIATES                       WOODBURN AND WEDGE

 7
      By__/s/ Danielle J. Barraza                        By__/s/ Ellen Jean Winograd
 8                                                       Ellen Jean Winograd, Esq.
      Danielle J. Barraza, Esq.
      Nevada State Bar No. 13822                         Nevada State Bar No. 815
 9
      8816 Spanish Ridge Avenue                          6100 Neil Road, Suite 500
10    Las Vegas, Nevada 89148                            Reno, Nevada 89511
                                                         Tel: 775-688-3000
      Tel: 702-629-7900                                  Fax: 775-688-3088
11    Fax: 702-629-7925                                  ewinograd@woodburnandwedge.com
      djb@mgalaw.com
12
                                                         Attorneys for Defendant, Truckee South, LLC d/b/a
13    Attorneys for Plaintiff Carmela Scafidi            Club Fortune

14

15 Submitted by:

16 Ellen Jean Winograd, Esq.
   Nevada State Bar No. 815
17 WOODBURN AND WEDGE
   6100 Neil Road, Suite 500
18 Reno, Nevada 89511
   Tel: 775-688-3000
19 Fax: 775-688-3088
   ewinograd@woodburnandwedge.com
20 Attorneys for Defendant, Truckee South, LLC d/b/a
   Club Fortune
21

22

23           IT IS SO ORDERED.

24           DATED this 31st day of March, 2021.

25

26
                                                               ____________________________________
27                                                             _ UNITED STATES MAGISTRATE JUDGE

28
                                                         -2-
